Citation Nr: 1449343	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-30 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  He died in July 1999.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the file.

A claim of service connection for the cause of the Veteran's death was denied by the RO in March 2000.  Although the RO apparently reopened this claim in April 2011, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In a rating decision in March 2000, the RO denied the claim of service connection for the cause of the Veteran's death; after the Appellant was notified of the adverse determination and of her procedural and appellate rights, she did not perfect an appeal to the Board, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Appellant. 


2.  The additional evidence since the rating decision in March 2000 relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran died in July 1999, and the immediate cause of death listed on the death certificate was aplastic anemia.

4.  At the time of his death, the Veteran did not have a service-connected disability.

5.  The Veteran served in Vietnam during the Vietnam era and is presumed exposed to Agent Orange.

6.  The fatal condition was not affirmatively shown to have been present during service and the fatal condition is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for the cause of death have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant to reopen the previously denied claim, further discussion here of VCAA compliance is not necessary. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in March 2011.  The Appellant was notified of the type of evidence that was required to substantiate the claim for the cause of death, namely, evidence that the Veteran's cause of death was the result of an incident, injury, or disease occurring in service.  While the Appellant was not specifically advised how to establish service connection based on an already service-connected disability, there was no prejudice to the Appellant because the Veteran did not have a service-connected disability at the time of his death.  

The Appellant was also notified that VA would obtain service records, VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf. 

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (notice regarding elements of a claim of service connection for the cause of the Veteran's death, where the Veteran did not have any service-connected disability at the time of death). 


The claim was subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  The Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  

Duty to Assist

In November 2011, the Board obtained a VA opinion on the question of a causal relationship between the Veteran's cause of death and service.  In July 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the question of a causal relationship between the Veteran's cause of death and service.  As the VA opinions considered the Veteran's medical history and described the disability in sufficient detail and provided a rationale to support the conclusions reached in the opinion, the Board finds that the VA opinions are adequate to decide the claim of service connection for the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Appellant and her representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Appellant did not respond within the allotted time and she did not submit further argument and/or evidence.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Procedural History and Evidence Previously Considered

In a rating decision in March 2000, the RO denied the claim of service connection for cause of the Veteran's death, because the fatal disease was unrelated to service as it was not a radiogenic disease.  

After the Appellant was notified of the adverse determination and of her appellate rights, she filed a notice of disagreement with the rating decision, but did not perfect the appeal following issuance of the statement of the case.  The rating decision became final on the basis of the evidence of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence showed that the Veteran died July 1999.  The death certificate listed the cause of death as aplastic anemia.  

The Veteran was not service connected for any disability during his life time.  

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis related to aplastic anemia.

A VA examination for aid and attendance dated July 1999 stated that the Veteran was bedridden and that the Veteran suffered from aplastic anemia and cerebral bleeding.




VA treatment records dated July 1999 show treatment for the Veteran's diagnosed aplastic anemia.  The treating physician stated that the Veteran was working with nuclear warheads, but it was unknown whether he was exposed to radiation.  The physician also stated that the fatal aplastic anemia could very well be related to service.  

Letters dated August 1955 from F.R. and F.L., the Veteran's fellow servicemen who served with the Veteran, stated that they observed the Veteran having chest pain and declining health during their service together.  

In a statement submitted by the Veteran's treating physician, F.B.A., indicated that he had treated the Veteran between 1963 and 1980 for complaints of afternoon fever, productive cough, chest and back pain, and emaciation.  The physician noted that the Veteran had been experiencing the symptoms of moderately advanced pulmonary tuberculosis and that the symptoms began when the Veteran was serving as a guerilla in late 1945.  

Current Claim to Reopen 

The current claim was received by VA in January 2011.  

As the Appellant's claim was received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Additional Evidence and Analysis

In a rating decision in April 2011, the RO granted the application to reopen the claim for cause of the Veteran's death as the additional evidence was new and material, but denied service connection for the Veteran's cause of death.  

The Appellant asserts that the Veteran's aplastic anemia was incurred during service as it was caused by exposure to Agent Orange.  







The additional evidence not previously considered by VA consists in part of private treatment records regarding the Veteran's diagnosis and treatment of aplastic anemia and medical literature from the Mayo Clinic stating that avoiding exposure to insecticides, herbicides, organic solvents, paint removers, and other toxic chemicals may lower the risk of aplastic anemia.  

Analysis

As the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, the date of onset of the fatal disease and medical information regarding a possible nexus with the fatal disease and exposure to herbicides, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156.  

For these reasons, the claim of service connection for the cause of the Veteran's death is reopened.  There is no prejudice to the Veteran in adjudicating the reopened claim because the RO also considered the claim on the merits in the first instance.

Cause of Death

Principles of Service Connection for Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310. 




Exposure to Agent Orange

Exposure to certain herbicide agents, include one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  

For any Veteran, who during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), there is a presumption of service connection for certain specific types of ischemic heart disease, including myocardial infarction, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010). 



Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The United States Court of Appeals for the Federal Circuit has held that VA's policy of extending the presumption only to those Veterans who served on the ground or on the inland waterways of Vietnam was a reasonable and valid statutory interpretation.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).







When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service personnel records show that the Veteran served in the Republic of Vietnam during the period of the Vietnam era.  

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of aplastic anemia.

Treatment records following service are limited to treatment in 1999.  Private medical records show that the Veteran was treated in April 1999, the Veteran was admitted for abdominal pain and thrombocytopenia.  His platelet count was 12 and he received a platelet transfusion, but his platelet count fell again.  He was discharged with steroid treatment.  



The Veteran gave an occupational history of working at Exxon cleaning storage tanks and working at a concrete plant as well as exposure to various chemicals while in Viet Nam.  In July 1999, a bone marrow biopsy revealed severely hypoplastic marrow and large amounts of plasma cells.  The Veteran was not a candidate for a bone marrow transplant or antithymocyte globulin.  The Veteran died later in July 1999. 

The Appellant submitted medical literature from the Mayo Clinic stating that avoiding exposure to insecticides, herbicides, organic solvents, paint removers, and other toxic chemicals may lower the risk of aplastic anemia.  

In January 2011, the Veteran's VA physician expressed the opinion that it was more likely than not that the Veteran's aplastic anemia was a result of exposure to herbicides in Vietnam.  The physician cited to the medical literature from the Mayo Clinic and a decision from the Board dated December 2004 that granted service connection for aplastic anemia based on service in Vietnam.

In November 2011, a VA health-care provider found no evidence in the literature that related Agent Orange or other herbicide exposure to the development of aplastic anemia.  The VA health-care provider did find in the literature that the risk factors for developing aplastic anemia include exposure to solvents or degreasing agents, pesticides and ionizing radiation.  Prolonged exposure to benzene was particularly notorious.  The examiner concluded that there was no objective evidence of a positive association between exposure to Agent Orange and the development of aplastic anemia.  






In July 2014 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) on the following question:

Is there any medical or scientific evidence to conclude that it is at least as likely as not (probability of 50 percent or greater) that the fatal aplastic anemia was actually caused by exposure to Agent Orange in service?

The VHA experts, a physician and a hematologist and oncologist, expressed the opinions that it was less likely than not that the Veteran's cause of death from aplastic anemia was caused by or related to s presumed exposure to Agent Orange following a thorough review of the evidence.  As support for the opinion, the VHA experts explained aplastic anemia is a condition in which the bone marrow fails.  Although most cases are considered to be autoimmune with a genetic component at this time, the weight of the medical literature supports that aplastic anemia can be associated with a sentinel health event with exposure to any of numerous chemicals or ionizing radiation.  The development of aplastic anemia even after exposure to known etiological agents has a latency from weeks to months, not of years, and has a unlimited growth potential with rapid division.  The pathological process develops in close temporal proximity to the inciting agent with risk diminishing with time.  One of the strongest links between aplastic anemia and toxic exposure is contact with benzene and this was quite high in workers who repair or maintain gasoline fuel tanks or who operate bulk storage facilities.  The VHA experts noted as for Agent Orange there was limited evidence link exposure to Agent Orange to the development of aplastic anemia even in the known latency period.  The VHA experts concluded that given the latency from exposure to the development of aplastic anemia is short, it is highly unlikely that his remote possible exposure in Vietnam had any contributing factor.  The Veteran had known occupational exposure while cleaning tanks for Exxon and was most likely exposed to benzene, which is a known etiological agent.


Analysis

The Appellant asserts that the Veteran's cause of death is related to his exposure to Agent Orange in service.  The Appellant previously claimed at the time of the initial denial that the Veteran's cause of death was related to radiation exposure; however, exposure to radiation was not established and the Appellant has not since asserted this claim.

With regard to medical opinions the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The thoroughness and detail of the opinion are also among the factors for assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 


The January 2011 opinion stated that it was more likely than not that the Veteran's aplastic anemia was a result of exposure to herbicides in Vietnam.  Although the physician cited to the medical literature from the Mayo Clinic and a decision from the Board dated December 2004 that granted service connection for aplastic anemia based on service in Vietnam, no rationale was provided.  A mere conclusionary opinion is insufficient to make an informed decision.  Stefl, 21 Vet. App. at 125.  

The persuasive medical evidence, however, shows that the Veteran's cause of death was not related to service, including the presumed exposure to herbicides.  The November 2011 VA opinion and July 2014 VHA opinion found that the medical evidence and medical literature did not show that the Veteran's aplastic anemia was related to service, including exposure to herbicides.  The VHA opinion specifically considered the Veteran's post-service occupational hazards and the probability of exposure to herbicides in service causing aplastic anemia given the latency period of the disease.  As the opinions were thorough and detailed, the opinions have significant probative value and are persuasive evidence which opposes rather than supports claim. Prejean, 13 Vet. App. at 448-9.  

Although the Veteran did serve in Vietnam and is presumed exposed to Agent Orange, service connection for his death is not warranted base on a presumptive disease.  The cause of his death, however, is not a disease that is presumed caused by Agent Orange exposure.  38 C.F.R. §§ 3.307, 3.309.

The service treatment records are entirely negative for evidence of aplastic anemia.  Based on the service treatment records alone, aplastic anemia did not have onset in service.  38 C.F.R. § 3.303(a).  





As there is no competent evidence either contemporaneous with or after service that aplastic anemia was noted during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.   

The Appellant's central claim is that the Veteran's death is attributable to his service.  

The remaining factual and legal question presented is: whether the Veteran's death was the result of a disease or disability incurred in or aggravated by military service. 

On the basis of the service treatment records alone, the fatal disease was not affirmatively shown to have had onset during service and service connection is not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a). 

As for service connection based on the fact that aplastic anemia was first diagnosed in 1999, applying 38 C.F.R. § 3.303(d) , there is no evidence, lay or medical, to suggest any causative link between an injury, disease, or event in service and his fatal disease, including exposure to Agent Orange on a direct basis.  As such, service connection under 38 C.F.R. § 3.303(d) is not warranted.

The article and Board decision submitted are not probative either because the evidence does not tend to prove a material fact, that is, the Veteran's death is related to service. 






As for the Appellant's opinion, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  A simple medical condition is one capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Aplastic anemia is not a simple medical condition that the Appellant as a lay person is competent to diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159.

Also aplastic anemia is not the type of disability under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  

And no factual foundation has been established to show that the Appellant is otherwise qualified through specialized education, training, or experience to diagnose aplastic anemia.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 







As the Appellant as a lay person is not competent to identify or diagnose aplastic anemia, the disease is not a simple medical condition, that is, one capable of lay observation, and the Appellant's argument that the fatal disease was related to service is an opinion or inference and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between aplastic anemia and service, including exposure to Agent Orange or other chemicals in service.  

As the Appellant's lay opinion is not competent evidence, the opinion is not to be considered as evidence in support of the claim. 

As the Veteran's death was not caused by a disease included in the list of diseases caused by Agent Orange exposure, service connection for the cause of the Veteran's death on a presumptive basis due to exposure to herbicides in Vietnam is not established under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For the above reasons, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 









ORDER

The claim of service connection for the cause of the Veteran's death is reopened and to this extent only the appeal is granted.  

On the merits, the claim of service connection for the cause of the Veteran's death is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


